DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Danielson on March 22, 2021.
The application has been amended as follows: 
Claim 1, Line 1, currently recites “A power supply comprising:” please change this to “A Switch Mode Power Supply (SMPS) comprising:”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the filter control circuit is configured to connect the input filter capacitor to the input return in response to detecting a safe voltage at the input terminal, wherein the filter control circuit is further configured to disconnect the input filter capacitor from the input return in response to detecting an overvoltage at the input terminal, and wherein the filter control circuit is further configured Claims 2-10 depend upon claim 1. 

Regarding claim 11, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests connecting by filter control circuit the input filter capacitor to the input return in response to detecting a safe voltage at the input terminal, disconnecting by filter control circuit the input filter capacitor from the input return in response to detecting an overvoltage at the input terminal, and turning off by the filter control circuit the switching operation of the power switch via a switch drive signal in response to detecting an overvoltage at the input terminal. Claims 12-20 depend upon claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu (US 2013/0343095) teaches a circuit for increasing the power factor of a switch mode power supply. Zhu is the closest prior art reference that teaches in Figure 3 a switch 80 to control the operation of an input capacitor, Cin. Zhu further teaches the primary winding, the secondary winding, the auxiliary winding and a feedback circuit. Zhu lacks any teaching of an overvoltage protection circuit and thus fails to teach 
Fang (US 2010/0027299) teaches a system for adaptive switching frequency control in switching mode power conversion systems. Fang teaches having a resistor divider to sense the input voltage and generate an overvoltage/overcurrent signal accordingly with other control elements. Fang, however, does not teach controlling the input capacitance. 
Furtner (US 9837917) teaches a capacitor discharge method for a flyback converter. 
Ryu (US 9179523) teaches a start-up voltage and solid-state lightning controller. 
Yang (US 2013/0063990) teaches a protection circuit for a power converter by sensing when then the input voltage is in an overvoltage condition.  
Halberstadt (US 8848321) teaches a SMPS having a safety arrangements and a method of operating a SMPS with a controller. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                                 Supervisory Patent Examiner, Art Unit 2839